Citation Nr: 0809709	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-36 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
type 2 diabetes mellitus.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.


The issue of entitlement to basic eligibility for DEA under 
Chapter 35, Title 38, United States Code is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 2002 rating decision granted service connection 
for type 2 diabetes mellitus, and assigned an evaluation of 
40 percent, effective February 8, 2001.

2.  By rating decision dated in April 2004, the RO corrected 
the effective date for the grant of service connection for 
type 2 diabetes mellitus to February 7, 2001, and reduced the 
40 percent evaluation assigned for the veteran's type 2 
diabetes mellitus to 20 percent, effective April 28, 2004, 
the date of this rating decision.

3.  The reduction in the evaluation of the veteran's service-
connected type 2 diabetes mellitus did not result in a 
reduction of combined compensation payments currently being 
made.

4.  At the time of the reduction in April 2004, a 40 percent 
evaluation for the veteran's service-connected diabetes 
mellitus disability had been in effect since 2001, less than 
five years.

5.  At the time of the reduction, material improvement under 
the ordinary conditions of life had been shown in the 
veteran's disability, which was productive of no more than 
diabetes mellitus requiring insulin and a restricted diet.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for 
type 2 diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.119, Diagnostic 
Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.   

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical examination was provided and sufficient 
competent medical evidence is of record to make a decision on 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions and 38 C.F.R. § 3.105(e) states that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease in payment of compensation benefits being made, a 
rating proposing reduction will be prepared setting forth all 
material facts and reasons.  In such cases, the beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The Board has considered whether the reduction provisions of 
38 C.F.R. § 3.105(e) are applicable.  The Board notes again 
that where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the veteran is entitled to 
certain procedural safeguards regarding the reduction or 
discontinuance.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 
3.105(e).  In the present case, the April 2004 rating 
decision actions resulted in the assignment of a combined 
evaluation for compensation of 60 percent from February 7, 
2001, 70 percent from January 13, 2004, and 60 percent from 
April 28, 2004.  The April 2004 rating decision reduction of 
the evaluation for diabetes mellitus did not result in a 
reduction of the payment of compensation benefits.  Rather, 
the combined compensation evaluation based on all service-
connected disabilities increased from 50 percent in effect 
from previous rating decisions in January 2002 and in 
February 2002, to 60 percent.  In this regard, the Board 
notes that the April 2004 rating decision reduced the 
evaluation for type 2 diabetes mellitus from 40 percent to 20 
percent, effective April 28, 2004 and granted service 
connection for hypertension secondary to type 2 diabetes 
mellitus, with a 10 percent initial rating, effective January 
13, 2004.  The Board notes that the changes to the disability 
ratings assigned for the veteran's service-connected 
disabilities (the reduction of his rating for diabetes 
mellitus and the grant of service connection for 
hypertension) did not "result in a reduction . . . of 
compensation payments currently being made . . . ,"  38 
C.F.R. § 3.105(e) (emphasis added), because the benefits at 
the 70 percent combined evaluation level were not being 
"currently" paid at the time of the April 2004 rating 
decision.  Rather, payment at the 70 percent combined 
evaluation rate was to be made as a result of the April 2004 
rating decision.  As the veteran's combined evaluation for 
compensation was 60 percent after the reduction, the level of 
compensation being paid was not reduced, but rather 
increased, as a result of the April 2004 rating decision (as 
other disabilities were either increased or granted service 
connection at the same time).  The extra due process 
considerations of 38 C.F.R. § 3.105(e) are not applicable.  
See O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (noting 
that where the Board's assignment of a 100 percent rating, 
followed by a 50 percent rating was held not to require 
observance of 38 C.F.R. § 3.105(e) process or require 
additional notice under Dingess/Hartman, 19 Vet. App. 473 
(2006)); see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 
(Fed. Cir. 2007) (holding that VA was not obligated to 
provide a veteran with sixty days notice before making a 
disability ratings decision effective if the decision did not 
reduce the overall compensation paid to the veteran).
The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) (2007) are not applicable in the 
instant case, as indicated below, since they only apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. § 3.344(c) 
(2007).  See also Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Smith v. Brown, 5 Vet. App. 335 (1993).  The 
requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown, 5 Vet. App. at 417-18 (noting that the duration of 
a rating for purposes of § 3.344(c) must be measured from the 
effective date assigned that rating until the effective date 
of the actual reduction).  This regulation also provides 
that, with respect to other disabilities that are likely to 
improve, namely those for which evaluations have been in 
effect for less than five years, an adequate re-examination 
that discloses improvement in the condition will warrant 
reduction in rating.  See 38 C.F.R. § 3.344(c).  Although the 
proposed rating decisions did not specifically cite to 
38 C.F.R. § 3.344, the Board finds that actions taken by the 
RO throughout the reduction process culminating with the 
final reduction in the April 2004 rating decision demonstrate 
that 38 C.F.R. § 3.344 was given proper prior consideration.  

Historically, the Board notes that a January 2002 rating 
decision granted service connection for type 2 diabetes 
mellitus and assigned an evaluation of 40 percent, effective 
February 8, 2001.  The April 2004 rating decision found clear 
and unmistakable error regarding the February 8, 2001 
effective date assigned in the January 2002 rating decision 
that awarded service connection.  The April 2004 rating 
decision found the correct effective date for the grant of 
service connection for type 2 diabetes mellitus was February 
7, 2001.  As such, the veteran's 40 percent rating for type 2 
diabetes mellitus had been in effect since February 7, 2001 
and it was reduced effective April 28, 2004.  Accordingly, 
the rating has not been in effect for five or more years and 
the procedural safeguards do not apply.  

It is also noted that in any rating reduction case not only 
must it be determined that an improvement in disability has 
actually occurred but also that the improvement in disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA 
must review the entire history of the veteran's disability, 
ascertain whether the evidence reflects an actual change in 
the disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations).

A 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007), contemplates diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned when the 
requirements of a 40 percent evaluation are present with, in 
addition, episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent evaluation is assigned where the requirements of a 40 
percent evaluation are present with more than one daily 
injection of insulin required, and in addition, there are 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction from a 40 percent evaluation to a 20 percent 
evaluation was proper.  The veteran has contended that his 
medical records show regulation of activities, primarily in 
the upper body and shoulder areas.  See Notice of 
Disagreement, received in March 2005.  The veteran has also 
contended that due to his disk (spine) injury he is unable to 
exercise.  (See Transcript "Tr." at 2.)  

Initially, the Board notes that the veteran requires insulin 
and a restricted diet.  See Report of VA examination, dated 
in July 2001 (noting that the veteran is on an insulin 
regimen); see also VA outpatient treatment record, dated in 
January 2001 (noting that the veteran was prescribed a vegan 
diet for weight reduction and needs some structured 
guidelines for his diet).  However, the evidence of record 
does not show regulation of activities.  The term "regulation 
of activities," as defined by Diagnostic Code 7913, requires 
that a claimant have a medical need to avoid not only 
strenuous occupational activity, but strenuous recreational 
activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 
363-64, 366 (2007) (noting, further, that the use of the 
conjunctive "and" in Diagnostic Code 7913 requires that all 
criteria be met to support a 40 percent rating).

In the January 2001 VA outpatient treatment record noted 
above, the veteran reported walking more and golfing.  The 
treatment record indicates that the veteran should walk daily 
for exercise.  A February 2001 VA nutrition record indicates 
that the veteran walked eighteen holes of golf occasionally 
and that he had a stationary bicycle, but he had not been 
using it lately because he was working sixteen-hour days.  
The plan for the veteran was to increase walking or using the 
stationary bicycle and to get some exercise most days of the 
week.  A March 2004 VA examination report reflects that the 
veteran walked one-half mile per day for exercise.  It was 
also indicated that the veteran was employed as a computer 
engineer studying business management.  No history of 
diabetic retinopathy was noted.

The Board notes that prior to April 2004, the effective date 
of the reduction of the veteran's evaluation for type 2 
diabetes mellitus, the medical evidence of record showed that 
the veteran engaged in physical exercise on an almost daily 
basis.  Furthermore, the veteran's various medical examiners 
had actively encouraged the veteran to pursue physical 
activity.  The Board also finds that the clinical evidence 
also reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  As 
noted above, the veteran was employed, working long days, and 
studying business management.  In view of the foregoing, the 
Board finds that the clinical evidence of record, and the 
veteran's ability to work, even with the service-connected 
disability at issue, demonstrated a material improvement in 
physical conditions under the ordinary conditions of life, at 
the time of the rating reduction.  The Board also finds that 
the evidence of record demonstrated that the improvement was 
maintained under the ordinary conditions of life as the 
record shows that the veteran was able to maintain a fulltime 
job.

The Board also notes that the more recent medical evidence of 
record indicates that the veteran walks about a mile-and-a-
half every other day and does leg lifts and curls at home.  
See January 2005 VA nutrition education record; see also 
March 2005 VA nutrition education record (noting that the 
veteran works out on three days a week and plays golf on the 
weekends).  A May 2005 VA outpatient treatment record 
reflects that the veteran was encouraged to walk when golfing 
rather than taking a golf cart.  An August 2005 VA diabetes 
education record notes that the veteran's diabetes is poorly 
controlled when his is not exercising and stated that 
improvement was expected when he resumes his exercise 
program.  A January 2006 VA genitourinary examination report 
reflects that the veteran runs on a treadmill for 30 minutes 
in the morning and does stretching and strengthening floor 
exercises.  Hence, the Board finds that the medical evidence 
does not show avoidance of strenuous recreational activity.  
Accordingly, the Board also finds that an increased rating of 
40 percent for diabetes is not currently warranted.  

The Board acknowledges the evidence of record indicating that 
the veteran has low back pain and was advised to avoid 
activities such as prolonged sitting, standing, lifting and 
bending until the pain resides.  See July 2005 VA back pain 
assessment note; see also July 2005 VA primary care record 
(noting that the veteran reported he has been unable to 
exercise due to his low back pain).  However, the 
restrictions on the veteran's ability to exercise are due to 
other disabilities, such as the veteran's low back pain.  See 
also December 2004 X-rays of the cervical spine (revealing 
mild-to-moderate multi-level degenerative disk disease at the 
C4-T1 levels).   Accordingly, since these physical 
restrictions are created by disabilities other than the 
veteran's service-connected type 2 diabetes mellitus they 
cannot be considered for the purposes of this claim.

No other diagnostic code is applicable to the veteran's type 
2 diabetes mellitus, to include no other endocrine system 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The Board notes that the veteran is credible and competent to 
report his symptoms, but can provide only lay opinion as to 
why his disability evaluation should not have been reduced.  
The Board finds that the probative medical evidence of record 
has established a basis for the reduction, for the reasons 
stated above.

In sum, the Board concludes that the reduction of the 40 
percent rating to 20 percent, effective April 28, 2004, for 
service-connected type 2 diabetes mellitus was proper.  38 
U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 5112(b)(6).  
Finally, in reaching this decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to restoration of a 40 percent rating for type 2 
diabetes mellitus is denied.


REMAND

A review of the record reveals that in an August 2005 letter 
determination, the RO noted that VA will continue Dependent' 
Education Assistance (DEA) payments based on school 
attendance until March 13, 2006.  In a statement by the 
veteran, received in February 2006, the veteran disagreed 
with the RO's determination to stop DEA payments as of March 
13, 2006.  The veteran noted that his daughter would be 
continuing full-time secondary education (he submitted 
documents in support of this) and also noted the age of his 
daughter.  The record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2007).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").



Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the timely appeal 
initiated by the veteran from an August 
2005 letter determination by the RO, 
which noted that DEA payments will cease 
on March 13, 2006.  The veteran and his 
representative should be advised that a 
timely substantive appeal must be filed 
in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed, 
subject to current appellate procedures, 
the claim should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


